 1
 2                                                                             JS-6
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   MICHAEL HARRIS,                                   )    CASE NO. CV 19-3693-MWF (PJW)
                                                       )
11                         Petitioner,                 )
                                                       )    J U D G M E N T
12                  v.                                 )
                                                       )
13   T. FOSS,                                          )
                                                       )
14                         Respondent.                 )
                                                       )
15
16          Pursuant to the Order Accepting Report and Adopting Findings,
17   Conclusions, and Recommendations of United States Magistrate Judge,
18          IT IS ADJUDGED that the Petition is denied and this action is
19   dismissed without prejudice.
20
            DATED: April 6, 2020
21
22
23
24                                                MICHAEL W. FITZGERALD
                                                  UNITED STATES DISTRICT JUDGE
25
26
27
28   C:\Users\isabelmartinez\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\VT0Y4E57\LA19CV03693-M
     WF-PJW-Judgment.wpd
